DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 08/09/2022.
Claims 1-9, and 21-25 are pending in the application. Claims 1 and 21 are currently amended. Claims 2-9 and 22-25 are previously presented. Claims 10-16 and 18-20 are previously cancelled. Claims 1-9, and 21-25 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “at least one sugar alcohol selected from the group consisting of sorbitol, glycerol, and mixtures thereof in an amount of 3.5% to 7%”. The examiner does not find the support for such a limitation in the disclosure as originally filed. The examiner notes that examples 1-2, 4, 7-8 and 11 recites 7% sorbitol, and examples 3, 5-6 and 9-10 recite 3.5% glycerol, however, those embodiments are not sufficient to cover an amount of 3.5-7% for sorbitol, glycerol, or combination thereof (for example, the disclosure does not reasonably support 3.5% sorbitol, or 3.5% sorbitol + glycerol).
Claims 2-9 and 22-25 ultimately depend from claim 1 and therefore necessarily incorporate the written description deficiency therein. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites  “at least one sugar alcohol selected from the group consisting of sorbitol, glycerol, and mixtures thereof in an amount of 3.5% to 7%”. It is unclear what the percent are based upon. For the purpose of examination, it is interpreted that percent are based on the total weight of the aerated dairy product. Appropriate correction is required.
Claims 2-9 and 21-25 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk GB 1476309 (hereinafter “Van Dijk”) in view of Takahashi US Patent No. 6,770,317 (hereinafter “Takahashi”).
With respect to claims 1, 5-6 and  9, Van Dijk teaches a method of preparing a whipped stabilized cream product that is useful as a topping for desserts, comprising a mixture of cream (liquid) and an acidified (soured) milk product such as quark and/or yogurt, a stabilizer (thickener) such as gelatin, carrageenan, starch, locust bean etc., an emulsifier such as such as partial glycerides and other edible emulsifier, and sugar, wherein each of the examples teach saccharose (e.g., sucrose) as the sugar component (page 1, lines 31 -35, 66-80, and 95-98; page 2, lines 1-2 and 15; Examples 1-2). Van Dijk also discloses that additional sugar and flavors or sweetening agents can be incorporated in the mixture (page 1, line 52; page 2, lines 15-16 and 18). In Examples l-V and VII, the sugar (saccharose) content is approximately 9%, while in Example VI the sugar (saccharose) content is approximately 21%.
It is preferred that the cream (liquid) and acidified milk product is stored in a refrigerator (i.e. cooled) (page 2, lines 21 -25 and 79-81). Van Dijk suggests that the mixing of the cream and acidified milk product as well as the stabilizer (thickener), emulsifier, and sugar/sweetening agent, should be carried out while the ingredients have a temperature below 10°C (page 1, lines 42-54; page 2, lines 21-25). Next, Van Dijk teaches a whipping step that is carried out below 20°C or below 10 ºC, but above 0°C (page 2, lines 27-30), the temperature of which encompasses that recited in claim 1. Furthermore, regarding claims 5-6, the overrun of the whipped topping is usually between 60 and 210% by volume (page 2, lines 19-20). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
While Van Dijk teaches a method for preparing an aerated dairy product in the form of a whipped cream topping comprising at least one saccharide, the reference fails to suggest wherein the saccharide is dextrose (e.g., glucose) as well as wherein the mixture also includes at least one sugar alcohol as recited in claim 1.
Takahashi teaches a method of making whipped cream product comprising dairy fat, dairy protein, sugar, an emulsifier and a stabilizer (column 1, line 32-33; column 2, line 13,  27-29, 41-56 and 66-67; column 4 line 1-34). According to Takahashi, suitable sugar that could be incorporated in the whipped cream includes glucose, sucrose, sorbitol, etc., and the combination thereof (column 3, line 41-56).
Both Van Dijk and Takahashi teach similar aerated dairy compositions in the form of a whipped cream product. Given that Van Dijk teaches compositions comprising sucrose and further discloses that additional sugar can be incorporated, one of ordinary skill in the art would have been motivated to include glucose and sorbitol in the composition since Takahashi discloses that glucose, sucrose or sorbitol alone or in combination were found to be suitable sweetening agents in similar whipped creams products at the time of filing.
While Van Dijk teaches the method of preparing the whipped stabilized cream product as recited above which involves cooling, combining the ingredients, and subjecting the mixture to an aeration/whipping treatment to obtain the final product, the reference fails to expressly disclose the steps of pasteurizing the mixture followed by cooling of the mixture prior to the aeration/whipping steps.
Takahashi teaches the ingredients for making the whipped cream product can be subjected to pasteurization followed by cooling before being whipped (column 4, line 53-65). 
It would have been obvious to pasteurize the ingredients of Van Dijk and then cool the pasteurized mixture prior to the whipping step, because Takahashi teaches that these were suitable steps in the process for preparing similar aerated dairy food compositions at the time of filing. Moreover, regarding the “does not involve a homogenization step” limitation, given that Van Dijk teaches preparing suitable whipped stabilized cream products without a homogenization step and given that Takahashi suggests that the homogenization step is not necessarily required (column 4, line 49-51), a skilled artisan would have found it obvious not to homogenize the mixture of the modified Van Dijk. Van Dijk is further silent regarding a hardening step (page 1, lines 31 -35, 66-80, and 95-98; page 2, lines 1-2 and 15; Examples 1-2).
Given that Van Dijk teaches a whipping step that is carried out below 20°C or below 10 ºC, but above 0°C (page 2, lines 27-30), a skilled artisan would have been motivated to cool the pasteurized mixture of Van Dijk as modified by Takahashi to below 20°C or below 10 ºC, but above 0°C.
Regarding the limitation about the sugar alcohol content and the sum of dextrose content and sugar alcohol content, because Van Dijk teaches examples wherein the sugar content is either 9 weight% or 21 weight%, and Takahashi teaches a similar aerated dairy product to that of Van Dijk, wherein when various sugars are added, the total content of sugars in the final composition is generally in the range of from 10 to 70% by weight (column 3, line 55), therefore, one of ordinary skill in the art would have been motivated to vary the content of each sweetener such as sucrose, dextrose and sorbitol to obtain an aerated dairy product with suitable sweetness, provided that the total sugar content meets what the prior art has required, for example, 10-70%. As such, the content of sugar alcohol and sum of dextrose content and sugar alcohol content as recited in the claims are merely obvious variant of the prior art.
Regarding the limitation that the aerated dairy product is an aerated mousse, is spoonable at room temperature, and does not melt into liquid at room temperature, it is known that mousses are an aerated food product that are similar to whipped cream, Therefore, even though Van Dijk refers to the whipped topping based on cream product as a whipped cream, it would have been obvious to consider the product to be an aerated mousse based on the recognized similarities. Furthermore, although the modified Van Dijk fails to expressly disclose that the product is spoonable and does not melt into liquid at room temperature, because the prior art teaches an aerated dairy product comprising the claimed ingredients, the claimed sugar content, and the method of preparing the aerated dairy product as claimed, the aerated dairy product of the prior art would have been expected to satisfy the properties as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977). (MPEP 2112.01 I).
Regarding claim 2, Van Dijk as modified by Takahashi teaches the method as recited above with respect to claim 1. Van Dijk. also discloses that the best results can be obtained when the cream and acidified milk product are stored at least one night below 10°C (page 2, lines 21 -26), which is considered to age the ingredients. In addition, Van Dijk teaches a final step of filling the whipped product into a container after it is formed (packing/storing) (claim 1).
Regarding claim 3, Van Dijk as modified by Takahashi teaches the method as recited above with respect to claim 1. Van Dijk also teaches including water in the whipped topping composition in addition to cream (Example II).
Regarding claim 4, Van Dijk as modified by Takahashi teaches the method as recited above with respect to claim 1. In addition, Van Dijk Van Dijk requires that an industrial whipping apparatus be used (page 1 right column, (ii)), and teaches whipping the mixture with an industrial whipping apparatus such as an Ooms mixer, wherein the nitrogen pressure was 8 kg/cm2 and the back-pressure was 5 kg/cm2 (page 3: Example VI; and claim 1). Therefore, Van Dijk suggests utilizing the HPP technique. 
Regarding claim 8, Van Dijk as modified by Takahashi teaches the method as recited above with respect to claim 1. In addition, Van Dijk teaches filling the product into tubs and storing in a refrigerator (page 2, lines 92-95).
Regarding claim 21, Van Dijk as recited above teaches stabilizer (thickener) such as gelatin and an emulsifier such as partial glyceride. Further, Takahashi teaches that lactic acid esters of mono- and diglycerides of fatty acids (e.g., glycerol lactate fatty acid ester) is a suitable emulsifier, and crystalline cellulose or gelatin is a suitable stabilizer for the whipped cream product (column 4, line 1 and 19-21). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included lactic acid esters of mono- and diglycerides of fatty acids and crystalline cellulose in the whipped cream product of Van Dijk for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.
Further, Takahashi teaches that the suitable stabilizer is crystalline cellulose. Therefore, it would have been obvious to have selected microcrystalline cellulose as stabilizer to include in the whipped cream where Takahashi teaches crystalline cellulose, as one of ordinary skill would have had the reasonable expectation that any crystalline cellulose (e.g. microcrystalline cellulose) would function effectively in the whipped cream. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with microcrystalline cellulose.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk in view of Takahashi as applied to claims 1-2 above, further in view of Russo US Patent Application Publication No. 2010/0203215 (hereinafter “Russo”).
Regarding claim 7, Van Dijk as modified by Takahashi teaches the method as recited above with respect to claim 1.
While the modified Van Dijk suggests that it is preferred to store or age the cream and acidified milk product in a refrigerator overnight, the combination of references fail to expressly disclose ageing the cooled mixture (after pasteurization) for about 1 to 4 hours.
Russo teaches a method for preparing an aerated frozen mousse from pasteurized mixes of ingredients (premixes) ([0001]-[0002]; and [0017]-[0018]). The ingredient mix is preferably present in viscous or liquid form and can comprise sugars or sweetening agents, fats such as cream, milk, stabilizers, emulsifiers, fruit purees, and water [0040]. After the premix of ingredients is pasteurized, the ingredients have a limited shelf-life if maintained at ambient temperature or chilled conditions, so an ageing tank is used to maintain the chilled condition of the mix ([0043]-[0045]). The typical temperatures during the ageing are between 2 ºC and 8 ºC and the ageing time applied varies from 2 to 24 hours [0045].
Both Van Dijk and Russo teach methods of making aerated dairy products, wherein the cooled mixture is stored or aged under refrigerator conditions prior to aeration/whipping. It would have been obvious to age the cooled mixture of the modified Van Dijk because Russo demonstrates that this step was found to be suitable for maintaining chilled or cooled conditions of an ingredient mix comprising dairy products that would have a limited shelf life at the time of filing.
Claims 22-25 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk in view of Takahashi as applied to claim 1 above, further in view of Stanton US Patent Application Publication No. 2009/0105341 (hereinafter “Stanton”).
Regarding claims 22-25, Van Dijk teaches that a suitable emulsifier is one containing partial glycerides, but also other edible emulsifiers can be used (page 1, line 98-page 2, line 2).  Further, Takahashi teaches that lactic acid esters of mono- and diglycerides of fatty acids (e.g., glycerol lactate fatty acid ester) is a suitable emulsifier for the whipped cream product (column 4, line 1 and 19-21). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included lactic acid esters of mono- and diglycerides of fatty acids in the whipped cream product of Van Dijk for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.
Van Dijk in view of Takahashi is silent regarding microcrystalline cellulose (E460) and carboxymethyl cellulose (E466). 
Stanton teaches that lactic acid esters of mono- and diglycerides of fatty acids (E472b), microcrystalline cellulose (E460) and carboxymethyl cellulose (E466) are all suitable emulsifiers for food use ([0191; 0184; 0176]).
Both Van Dijk and Stanton are directed to food that comprises an emulsifier, and where Van Dijk teaches that an edible emulsifier could be used in the whipped cream, Stanton teaches that E472b, E460 and E466 are all suitable emulsifiers for food purpose. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Van Dijk by including E460 and E466 in the whipped cream composition of Van Dijk because "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.
Van Dijk teaches in Example I-II a concentration of 1.0% or 1.02% for thickeners combined with emulsifiers, thus being silent regarding the claimed concentrations of emulsifier and thickener as recited in claims 23 and 25. However, Takahashi teaches that the whipped cream could contain 0-5% emulsifiers and 0-5% stabilizers (column 4, line 10-13 and 32-34). Further, the proportions of emulsifiers and thickeners are conventional result effective variables in the food art. In other words, one of ordinary skill in the art would have varied the amounts of emulsifiers and thickeners so as to obtain a whipped cream with desired emulsion stability and desired viscosity. As such, the proportions of emulsifiers and thickeners s recited in claims 23 and 25 are merely obvious variants of the prior art.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered and the examiner’s response is submitted below:
The 35 USC112 (b) rejection of claim 21 is withdrawn in view of the amendment made to the claim.
Applicant’s argument on pages 6-8 of the Remarks regarding the 35 USC 103 rejection over Van Dijk in view of Kim and Cavalli are considered but are moot because Van Dijk in view of Kim and Cavalli is no longer relied upon in light of the amendment made to claim 1.
Regarding the 35 USC 103 rejection over Van Dijk in view of Takahashi, applicant argues on page 8 of the Remarks that Van Dijk fails to discloses each element (for example, dextrose and sorbitol, or the amounts thereof) of claim 1.
This argument is considered but found piecemeal. The rejection is over Van Dijk in view of Takahashi, not over Van Dijk alone. In the instant case, Van Dijk in view of Takahashi renders obvious each limitation of claim 1, including the combination of dextrose and sorbitol in the aerated dairy product, and the amounts thereof.
Applicant further argues on page 8 of the Remarks that Takahashi fails to suggest dextrose, or provide any guidance sufficient to arrive at claim 1.
The examiner disagrees. Takahashi teaches that sucrose, glucose and sorbitol are all suitable sugar for sweetening an aerated dairy product and that those sugars can be combined in the product; Takahashi additionally teaches that the suitable sugar content for an aerated dairy product is 10-70% (column 3, line 41-56). Such a teaching from Takahashi is sufficient to guide a skilled artisan to include glucose and sorbitol in the aerated dairy product of Van Dijk, and to manipulate the content of each sugar to arrive the claimed sugar amount, individually or total.
Applicant asserts on page 8 of the Remarks that dextrose is less sweet than sucrose, Applicant further asserts on page 6 of the Remark that since sucrose as used by Van Dijk is “significantly” sweeter than glucose (e.g., dextrose), the two are not “interchangeable”.
Applicant’s arguments are considered but found unpersuasive because:
First, prior art (for example Kim and Takahashi) establishes that both sucrose and glucose are suitable sweeteners for an aerated dairy product, suggesting the two are interchangeable in the art. Note that the two are interchangeable in the capacity of functioning as a sweetener in an aerated dairy product, which does not require they have to have the equal sweetness. The skilled artisan would have been motivated to optimize the amount of a sweetener for desired sweetness. Applicant appears to have underestimated the level of the ordinary skill in the art. Additionally, glucose is known to have 70-80% the sweetness of sucrose, thus applicant’s assertion that sucrose is “significantly” sweeter than glucose is not accurate at all. Further, it is noted that applicant has not shown any new result associated with glucose, or the combination of glucose and sorbitol.
Second, whether sucrose and glucose are interchangeable should not be a concern in the instant case, for the reason that the rejection is proposing including additional sugar glucose in the composition of Van Dijk, as opposed to replacing sucrose with glucose. Nor does the claim require the dextrose to be the only saccharide in the composition.
For the reasons set forth above, applicant’s argument on page 8 of the Remarks that the office action relies on impermissible hindsight is not persuasive.
For the reasons set forth above, applicant’s argument on page 9 of the Remarks regarding claims 7 and 22-25 are not persuasive either.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793